DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  Regarding paragraph 0028, “pump inlet 22” (three occurrences) should be changed to pump inlet 24.  DEF has been designated with reference character 22 and Figure 1 and paragraph 0047 of the specification clearly designate pump inlet with reference character 24.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for cooling contents of the auxiliary DEF tank in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3, respectively of prior U.S. Patent No. 10,794,257 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6 of U.S. Patent No. 10,794,257 B2. the claims of the patent anticipate each and every limitation of the claims of the present application.  Specifically:
Claim 16 of the present application is anticipated by claim 1 or claim 4 of the aforementioned patent.
Claim 17 of the present application is anticipated by claim 2 or claim 6 of the aforementioned patent.
Claim 18 of the present application is anticipated by claim 1 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 2013/0186509 A1; hereinafter Wright).
Regarding claim 1, Wright discloses a system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; an auxiliary DEF supply line [112] configured for fluid communication between the auxiliary DEF tank [108] and the onboard DEF tank [102]; a pump [208] having a pump inlet [A] (see annotated Figure 2 below) and configured to force fluid from the pump inlet [A] through the auxiliary DEF supply line [112]; an air inlet [212]; and a three-way valve [206] configured to switch between a first state which couples the auxiliary DEF tank [108] to the pump inlet [A], and a second state which couples the air inlet [212] to the pump inlet [A] (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figure 4, and annotated Figure 2 below).

    PNG
    media_image1.png
    550
    686
    media_image1.png
    Greyscale


Regarding claim 2, Wright discloses the system of claim 1 wherein the three-way valve [206] when non-energized remains in the first state (paragraphs 0017, 0031, and Figure 2).
Regarding claim 6, Wright discloses the system of claim 1 further comprising: a controller [114] electrically coupled to the pump [208] and to the three-way valve [206] and configured to receive a purge signal [404]; wherein the controller [114], in response to receiving the purge signal [404], commands [406] the three-way valve [206] to switch to the second state, and commands the pump [208] to run for a predetermined time period (see paragraph 0032; until the refill and purging cycle is complete) after receiving the purge signal [404] (paragraphs 0015, 0017, 0021, 0029-0032, and Figures 2 and 4).
Regarding claim 10, Wright discloses the system of claim 6 wherein the purge signal [404] represents high DEF level in the onboard DEF tank [102] (paragraphs 0015, 0029-0030, and Figures 2 and 4).
Regarding claim 12, Wright discloses the system of claim 6, wherein the predetermined time period (see paragraph 0032; until the refill and purging cycle is complete) is sufficient to allow the pump [208] to displace the DEF [104] in the auxiliary DEF supply line [112] with air (paragraphs 0015, 0027-0032, and Figure 2).
Regarding claim 13, Wright discloses the system of claim 1 wherein the pump [208] comprises a positive displacement pump (paragraph 0017).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turbak et al. (US 2016/0160731 A1; hereinafter Turbak).
Regarding claim 16, Turbak discloses an autonomous auxiliary diesel exhaust fluid (DEF) supply system [100] for supplying DEF to an onboard DEF tank [103] in a diesel engine [102], comprising: an auxiliary DEF tank [113]; an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] configured to force DEF through the auxiliary DEF supply line [114]; and a controller (integral to generator controller [109], see [520]) electrically coupled [115] to the pump [112]; wherein the controller (integral to generator controller [109], see [520]) is configured to command [530] the pump [112] responsive to DEF level signals [523] received from an engine control module [109] of the diesel engine [102] (paragraphs 0023-0024, 0027-0029, 0038-0039, and Figures 1 and 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wright as applied to claim 2 above, and further in view of Turbak.
Regarding claims 3-4, Wright discloses the system of claim 2 further comprising: a controller [114] electrically coupled to the pump [208] (paragraphs .  Wright does not disclose the controller being configured to command the pump to start in response to receiving a supply signal.  Turbak, however, teaches a similar system [100] for supplying DEF to an onboard DEF tank [103], comprising: an auxiliary DEF tank [113], a pump [112], and a controller [109] electrically coupled [115] to the pump [112] and configured to receive a supply signal [523]; wherein the controller [109] is configured to command the pump [112] to start [530] in response to receiving the supply signal [523], wherein the supply signal [523] represents low DEF level in the onboard DEF tank [103] (paragraphs 0023-0024, 0027-0029, 0038-0039, and Figures 1 and 5A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Wright’s controller to command the pump to start in response to receiving a low DEF level supply signal because Turbak teaches that this configuration maintains the proper level of DEF in the on-board tank (paragraph 0023).
Regarding claim 5, the modified Wright does not disclose the supply signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.
Claims 7 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Wright.
Regarding claim 7, Wright does not disclose the controller, in response to receiving the purge signal, commanding the three-way valve to switch to the first state after the time period has lapsed.  However, Wright discloses the process [400] for filling the reductant tank [102] beginning [402] with the three-way valve [206] in the first state coupling the auxiliary DEF tank [108] to the pump inlet [A] (paragraphs 0017, 0024, Figure 4, and annotated Figure 2 above).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Wright’s controller, in response to receiving the purge signal, to command the three-way valve to switch to the first state after the time period has elapsed because this would ready the system [100] to perform the next run of the control routine [400] for filling the reductant tank [102].
Regarding claim 11, Wright does not disclose the purge signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turbak.
Regarding claim 17, Turbak does not disclose the DEF level signals being generated according to CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turbak as applied to claim 16 above, and further in view of Ross (US 2018/0293819 A1).
Regarding claim 18, Turbak does not disclose the controller being configured to execute a routine encoded in software for calculating onboard DEF tank volume.  Ross, however, teaches a similar DEF supply system [10] for an onboard DEF tank [24] in a diesel engine, comprising: a controller [14], wherein the controller [14] is configured to execute a routine encoded in software for calculating onboard DEF tank [24] volume (paragraphs 0036-0039, 0041, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s controller to execute a routine encoded in software for calculating onboard DEF tank volume because Ross teaches that this configuration determines the state of reductant in the reductant tank and can display the state of the reductant level on a reductant refill indicator (paragraphs 0038 and 0041).
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright.
Regarding claim 1, Turbak discloses a system [100] for supplying diesel exhaust fluid (DEF) to an onboard DEF tank [103], comprising: an auxiliary DEF tank [113]; an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] having a pump inlet [116] and configured to force fluid from the pump inlet [116] through the auxiliary DEF supply line [114] (paragraphs 0024, 0027-0029, and .  Turbak does not disclose an air inlet or a three-way valve.  Wright, however, teaches a similar system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; a pump [208] having a pump inlet [A] (see annotated Figure 2 above) and configured to force fluid from the pump inlet [A] through the auxiliary DEF supply line [112]; an air inlet [212]; and a three-way valve [206] configured to switch between a first state which couples the auxiliary DEF tank [108] to the pump inlet [A], and a second state which couples the air inlet [212] to the pump inlet [A] (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figure 4, and annotated Figure 2 above).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s system to include an air inlet and a three-way valve configured to switch between a first state which couples the auxiliary DEF tank to the pump inlet, and a second state which couples the air inlet to the pump inlet because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).
Regarding claim 2, the modified Turbak discloses the system of claim 1 wherein the three-way valve [206 of Wright] when non-energized remains in the first state (see paragraphs 0017, 0031, and Figure 2 of Wright).
Regarding claim 3, the modified Turbak discloses the system of claim 2 further comprising: a controller [109] electrically coupled [115] to the pump [112] and configured to receive a supply signal [523]; wherein the controller [109] is configured to command the pump [112] to start [530] in response to receiving the supply signal [523] (paragraphs 0028, 0038, 0039, and Figures 1 and 5A).
Regarding claim 4, the modified Turbak discloses the system of claim 3 wherein the supply signal [523] represents low DEF level in the onboard DEF tank [103] (paragraphs 0027, 0029, 0039, and Figure 5A).
Regarding claim 5, the modified Turbak does not disclose the supply signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.
Regarding claim 6, Turbak discloses the system of claim 1 further comprising: a controller [109] electrically coupled [115] to the pump [112] (paragraph0028 and Figure 2).  Wright discloses in the modified Turbak, a controller [114] electrically coupled to the pump [208] and to the three-way valve [206] and configured to receive a purge signal [404]; wherein the controller [114], in response to receiving the purge signal [404], commands [406] the three-way valve [206] to switch to the second state, and commands the pump [208] to run for a predetermined time period (see paragraph 0032; until the refill and purging cycle is complete) after receiving the purge signal [404] (paragraphs 0015, 0017, 0021, 0029-0032, and Figures 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller to command the three-way valve to switch to the second state in response to receiving the purge signal and command the pump to run for a 
Regarding claim 7, the modified Turbak does not disclose the controller, in response to receiving the purge signal, commanding the three-way valve to switch to the first state after the time period has lapsed.  However, Wright discloses the process [400] for filling the reductant tank [102] beginning [402] with the three-way valve [206] in the first state coupling the auxiliary DEF tank [108] to the pump inlet [A] (paragraphs 0017, 0024, Figure 4, and annotated Figure 2 above).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller, in response to receiving the purge signal, to command the three-way valve to switch to the first state after the time period has elapsed because this would ready the to perform the next run of the control routine for filling the reductant tank.
Regarding claim 10, the modified Turbak discloses the system of claim 6 wherein the purge signal [404 of Wright] represents high DEF level in the onboard DEF tank [103] (paragraphs 0015, 0029-0030, and Figures 2 and 4 of Wright).
Regarding claim 11, the modified Turbak does not disclose the purge signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from 
Regarding claim 12, the modified Turbak discloses the system of claim 6, wherein the predetermined time period (see paragraph 0032 of Wright; until the refill and purging cycle is complete) is sufficient to allow the pump [112] to displace the DEF in the auxiliary DEF supply line [114] with air (Figure 1; also see paragraphs 0015, 0027-0032, and Figure 2 of Wright).
Regarding claim 13, the modified Turbak does not disclose the pump [112] being a positive displacement pump.  However, it would have been obvious to choose from a finite number of identified, predictable pumps, including a positive displacement pump, with a reasonable expectation of success.
Regarding claim 14, the modified Turbak discloses the system of claim 1 further comprising a controller [109] and a portable enclosure [105, 111], wherein the controller [109] is configured for communicating, and wherein the portable enclosure [105, 111] contains the controller [109], the auxiliary DEF tank [113], the pump [112], the air inlet [212 of Wright], the three-way valve [206 of Wright], and at least part of the auxiliary DEF supply line [114] (paragraphs 0002, 0024, 0027-0028, and Figure 1; wherein the generator assembly system [100] includes semi-stationary (i.e., portable) construction equipment; also see Figure 2 of Wright).  The modified Turbak does not disclose the controller communicating via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright as applied to claim 6 above, and further in view of Sanghavi et al. (US 10,344,651, B1; hereinafter Sanghavi).
Regarding claims 8-9, the modified Turbak does not disclose the purge signal representing an off state or a shutdown command for a diesel engine.  Sanghavi, however, teaches a similar system [100] for supplying DEF to an onboard DEF tank [110], comprising: a controller [170] configured to receive a purge signal [208], wherein the purge signal [208] represents an off state of a diesel engine [10], wherein the purge signal [208] represents a shutdown command for a diesel engine [10] (col. 1 lines 20-31, col. 6 lines 30-38, col. 7 lines 3-9, 23-54, col. 10 lines 33-60, and Figures 1, 2A, 2B, and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak purge signal to represent an off state of a diesel engine or a shutdown command for a diesel engine because Sanghavi teaches that this configuration purges reductant from reductant delivery lines and pumps which may form reductant deposits leading to more frequent maintenance and higher maintenance costs (col. 3 lines 60-65).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright as applied to claim 14 above, and further in view of Kamiya et al. (US 2010/0319321 A1; hereinafter Kamiya).
Regarding claim 15, the modified Turbak does not disclose the enclosure further comprising means for cooling contents of the auxiliary DEF tank.  Kamiya, however, means [7] for cooling contents of the DEF tank [5] (paragraphs 0022, 0026, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak enclosure to include means for cooling contents of the auxiliary DEF tank because Kamiya teaches that this configuration economically avoids overheating of stored reducing agent and consequently, production of offensive odor (paragraph 0009).

Additional Subject Matter
Claims 19-20 are not rejected under art; however, they are rejected under 35 U.S.C. 101 and are therefore not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746